Citation Nr: 0003462	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-02 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center (IC) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Service Disabled Veterans' (RH) Insurance 
under 38 U.S.C.A. § 1922.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1963 to 
October 1965 and from November 1966 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a 1997 decision of the RO&IC which denied the 
veteran's claim for RH Insurance benefits under 38 U.S.C.A. 
§ 1922.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  By an October 21, 1985 rating decision, the veteran was 
granted service connection for laceration scars of the face 
and a noncompensable rating was assigned for such. 

3.  By a May 27, 1986 rating decision, the veteran was 
granted service connection for post-traumatic stress disorder 
(PTSD) and a 10 percent rating was assigned for such. 

4.  The veteran was not incompetent at any time in the year 
following the May 27, 1986 RO decision, which granted service 
connection for PTSD.

5.  The veteran's initial application for RH Insurance (VA 
Form 29-4364) was received at the RO in January 1997.  






CONCLUSION OF LAW

The basic criteria for entitlement to Service Disabled 
Veterans' Insurance under 38 U.S.C.A. § 1922 have not been 
met.  38 U.S.C.A. § 1922 (West 1991); 38 C.F.R. § 3.353 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from November 1963 to 
October 1965 and from November 1966 to November 1969.

By an October 1985 RO rating decision, the veteran was 
granted service connection for laceration scars of the face 
and a noncompensable rating was assigned for such.  A copy of 
this rating decision was forwarded to the IC.  The veteran 
was informed of the grant of service connection in a November 
13, 1985 letter.

By a May 27, 1986 RO decision, the veteran was granted 
service connection for PTSD and a 10 percent rating was 
assigned for such.  The IC was issued a copy of the RO 
decision.

The veteran was informed that he had been granted service 
connection for PTSD in a June 6, 1986 letter from the RO.  
Enclosed with the June 1986 letter was a Disability 
Compensation Award Attachment (VA Form 21-8764).

Medical records from San Joaquin Mental Health Service, dated 
from 1986 to 1988, generally reflect that the veteran 
received regular outpatient psychiatric treatment 



and reflect that his condition was stable.  There is no 
evidence showing that the veteran was incompetent. 

A June 1987 VA psychiatric examination report reflects that 
the veteran was diagnosed as having PTSD and a major 
depressive disorder with psychotic features; and both 
conditions were noted as causing serious impairment.  It was 
concluded the veteran was competent to handle VA funds.

By a June 1995 RO decision, the veteran was assigned a 100 
percent rating for PTSD.

In January 1997, the veteran filed an application for RH 
Insurance benefits (VA Form 29-4437).

By a June 1997 letter from the RO&IC, the veteran was 
informed that his claim for RH insurance benefits was denied.

In a June 1997 letter to the RO, the veteran said that other 
veterans not VA had first informed him of the availability of 
insurance benefits.  Thereafter, he said he made consistent 
inquiries to VA regarding the possibility of obtaining 
insurance benefits.  He said he had requested from VA, 
explanatory information (e.g. booklets and pamphlets) 
regarding insurance benefits and was told none existed.  He 
also said he had been told by a VA office in California (in 
the 1980s) that he did not qualify for insurance benefits.  
He said he filed his initial application for insurance 
benefits after receiving a 100 percent rating for PTSD.  As a 
result of being given improper information by VA, he said he 
had been prevented him from applying for insurance benefits 
at the appropriate time. 




II.  Legal Analysis

RH insurance is designed to benefit disabled veterans who 
might not otherwise qualify for private life insurance 
coverage.  The requirements for filing an application for RH 
Insurance are specific and are set forth in 38 U.S.C.A. 
§ 1922(a).  This statute provides that a veteran may be 
entitled to RH insurance when it is determined that he has a 
compensable service-connected disability and he applies in 
writing for such insurance within one year of the date 
service connection was granted.  38 U.S.C.A. § 1922(a).  
Public Law 102-86, § 201(a)(1) changed the one-year 
application period to two years effective September 1, 1991; 
however, this change does not apply retroactively to those, 
including the veteran, who were granted service connection 
prior to this date.  

In the instant case, the record shows that the veteran has 
only one compensably disabling service-connected disability, 
namely PTSD.  By a May 27, 1986 RO decision, service 
connection for PTSD was granted and a 10 percent rating was 
assigned for such.  Pursuant to 38 U.S.C.A. § 1922(a), the 
veteran had one year following the date of service connection 
(i.e. the date of the RO decision, May 27, 1986) within which 
to file a claim for RH insurance benefits; however, he did 
not do so.  Rather, he waited until January 1997 to file his 
initial application for RH insurance benefits.  This 
application was deemed untimely in a 1997 RO&IC decision. 

The veteran has asserted that he was not properly informed by 
VA of his eligibility for RH insurance benefits.  He said he 
was first told by other veterans, not VA, that he might 
qualify for insurance benefits. However, the United States 
court of Appeals for Veterans Claims has held that a lack of 
notification to the veteran of his entitlement to RH 
insurance benefits is of no consequence as 38 U.S.C.A. 
§ 1922(a) does not impose any notification requirement upon 
the Government.  Saunders v. 



Brown, 4 Vet. App. 320 (1993).  While VA makes every effort 
to advise veterans of their potential eligibility for 
benefits, the vast array of benefits makes it impossible for 
VA to inform every veteran or person of every possible 
potential benefit for which he might be entitled.  
Ultimately, it is the responsibility of the veteran to 
familiarize himself with all potential benefits and other 
privileges which he may be entitled to, including RH 
insurance benefits.  See Hill v Derwinski, 2 Vet. App. 451 
(1991) (holding that VA does not have a duty to provide 
veterans with notice of their eligibility for specific 
benefits).  

The veteran has also indicated that when he contacted VA in 
the mid 1980s he was given misleading information regarding 
his entitlement to insurance benefits.  Notably, however, the 
United States Court of Appeals for Veterans Claims, has 
repeatedly held that "erroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits."  Johnson v. Brown, 9 Vet. App. 369 (1996); Bone v. 
Brown, 9 Vet. App. 446 (1996).  As such, even assuming the 
veteran was indeed mislead by VA, his claim still fails as 
the legal deadline for filing a claim for RH insurance 
benefits was not met.

While not specifically argued, it is noteworthy that an 
exception for the filing requirements of RH insurance 
benefits exists in cases where the veteran is found to be 
incompetent during any part of the one year period following 
a grant of service connection.  In such cases, the veteran 
has one year from the date that a guardian is appointed or, 
he can file within one year of removal of the disability.  
38 C.F.R. § 1922(a).  A mentally incompetent person is one 
who, because of injury or disease, lacks the mental capacity 
to contract or to manage his or her own affairs, including 
entering into contracts.  38 C.F.R. § 3.353.  This exception 
does not, however, apply to the veteran's case.  Despite 
being service-connected for PTSD, there is no evidence that 
the veteran was found to be incompetent or was appointed a 
guardian within one year after he was granted service 
connection for PTSD in May 1986. 



Inasmuch as the veteran did not file an application for RH 
insurance within the requisite time period, entitlement to RH 
insurance must be denied.  38 U.S.C.A. § 1922(a).  The record 
in this case does not provide an approximate balance of 
positive and negative evidence such as to warrant application 
of the benefit of the doubt.  38 U.S.C.A. § 5107(a).

ORDER

As the veteran did not file in a timely manner his written 
application for RH insurance under 38 U.S.C.A. § 1922, his 
appeal must be denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

